Citation Nr: 0615363	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001, 
for a 50 percent evaluation for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  Issues addressed in the course of the October 
2004 hearing included entitlement to service connection for 
hearing loss and tinnitus.  Both of these matters had been 
perfected for appeal following the RO's April 2002 rating 
decision, which denied both claims.  The RO later awarded 
service connection for both hearing loss and tinnitus.  These 
matters are therefore no longer before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  An unappealed rating decision in November 1981 assigned a 
noncompensable rating for the veteran's PTSD; his next claim 
for an increased rating for PTSD was received on August 6, 
2001.

2.  There is no competent medical evidence dating from the 
year prior to August 6, 2001, showing that the veteran's PTSD 
increased in severity during that term.  


CONCLUSION OF LAW

An effective date prior to August 6, 2001 is not warranted 
for the grant of a 50 percent rating for the veteran's PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2005).


Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an April 2005 
letter, and a June 2005 statement of the case, amongst other 
documents, fulfills the provisions of 38 U.S.C.A. § 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that VA failed to do so.  Since 
the rating decision in question, the content of the notices 
provided to the appellant complied with the requirements of 
that statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Id.  

Factual Background

Service connection for PTSD was granted in November 1981, and 
a non-compensable rating was assigned.  The veteran did not 
appeal.

The report of a June 2000 private physical examination was 
devoid of findings concerning the veteran's psychiatric 
state, to include his PTSD.

A claim for an increased rating submitted by the veteran was 
received by the RO on August 6, 2001.  

An April 2001 rating decision increased the rating assigned 
to the service-connected PTSD to 50 percent, effective from 
August 6, 2001.  The veteran sought entitlement to an 
effective date prior to August 6, 2001, specifically, to 
October 19, 1978.  An appeal was perfected.

Laws and Regulations

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  Id.


Analysis

In correspondence received by the RO on August 6, 2001, the 
veteran essentially submitted a claim for an increased rating 
for his service-connected PTSD.  In April 2002, the RO 
increased the rating for the PTSD disorder to 50 percent, 
effective August 6, 2001.  

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the effective 
date of an award of an increased rating is the date of claim 
for increase, here August 6, 2001, or the date entitlement 
arose, whichever is later except that if increased disability 
is shown, and if a claim is filed within a year of that 
increase, the increased rating may be assigned from the date 
the increased disability is shown.  

Here, there is no evidence of increased disability associated 
with the veteran's PTSD in the year prior to August 6, 2001.  
In fact, the evidence is devoid of any medical evidence 
relating to PTSD dated during this period.  The veteran has 
been invited to supply VA with evidence concerning treatment 
afforded him for his PTSD during the one-year prior to 
February 21, 2001, but has not provided such information.  
Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Consequently, the August 6, 2001 date is the earliest 
possible effective date under the circumstances shown.  There 
is no basis in the evidence or under controlling law and 
regulation for a grant of the benefit sought.  


ORDER

An effective date prior to August 6, 2001, for a 50 percent 
rating for PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


